 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-19-02616-001-TUC-JAS (DTF)
10                       Plaintiff,                  MAGISTRATE JUDGE'S FINDINGS
                                                     AND RECOMMENDATION UPON A
11   v.                                                    PLEA OF GUILTY
12   Mario Juan Fontes, III,
13                       Defendant.
14
15          Upon Defendant's request to enter a plea of guilty pursuant to Rule 11 of the
16   Federal Rules of Criminal Procedure, this matter was referred to the Magistrate Judge by

17   the District Court, with the written consents of the Defendant, counsel for the Defendant,
18   and counsel for the United States.

19          Thereafter, the matter came on for a hearing on Defendant's plea of guilty to the

20   Information which charges Title 21, U.S.C. §841(a)(1) and 841(b)(1)(A)(viii),
21   Conspiracy to Distribute Methamphetamine (Count 1); Title 18, U.S.C 922(g)(1) and
22   924(a)(2) Possession of a Firearm by a Convicted Felon (Counts 2 and 3); Title 18, U.S.C

23   924(d); Title U.S.C 2461(c) and Rule 32.2(a) Forfeiture Allegation in full compliance

24   with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate Judge, in open

25   court and on the record.

26          In consideration of that hearing and the allocution made by the Defendant under
27   oath on the record and in the presence of counsel, and the remarks of the Assistant United
28   States Attorney,
 1   (A) I FIND as follows:
 2         (1)    that Defendant is competent to plead;
 3         (2)    that Defendant understands his/her right to trial;
 4         (3)    that Defendant understands what the minimum mandatory and maximum
 5                possible sentence is, including the effect of the supervised release term, and
 6                defendant understands that the sentencing guidelines apply and that the
 7                court may depart from those guidelines under some circumstances;
 8         (4)    that the plea of guilty by the Defendant has been knowingly and voluntarily
 9                made and is not the result of force or threats or of promises apart from the
10                agreement between the parties;
11         (5)    that Defendant understands the nature of the charge against him/her;
12         (6)    that Defendant understands that his/her answers may later be used against
13                him/her in a prosecution for perjury or false statement; and
14         (7)    that there is a factual basis for the Defendant's plea;
15         (8)    that the defendant knowingly, intelligently and voluntarily waived his/her
16                right to appeal or collaterally attack his/her conviction and any sentence
17                imposed if it is within the range permitted by the plea agreement;
18                                           and further,
19   (B)   I RECOMMEND that the District Court accept the Defendant's plea of guilty to
20   the Information which charges Title 21, U.S.C. §841(a)(1) and 841(b)(1)(A)(viii),
21   Conspiracy to Distribute Methamphetamine (Count 1); Title 18, U.S.C 922(g)(1) and
22   924(a)(2) Possession of a Firearm by a Convicted Felon (Counts 2 and 3); Title 18, U.S.C
23   924(d); Title U.S.C 2461(c) and Rule 32.2(a) Forfeiture Allegation .
24   (C)   The parties have fourteen (14) days from the date of service of this Report and
25   Recommendation to file written objections with the District Court.
26   IT IS FURTHER ORDERED:
27   (D)   Presentence Report to be prepared.
28         (1)    Any objection(s) to the presentence report shall be filed no later than 14


                                                 -2-
 1         days after receiving the presentence report pursuant to Fed.R. Crim.P. 32
 2         (f) (1);
 3   (2)   any response to the objection(s) to the presentence report shall be filed no
 4         later than 11 days after receiving the objection(s);
 5   (3)   any sentencing memorandum shall be filed no later than 5 business days
 6         prior to sentencing;
 7   (4)   Any party seeking to continue a sentencing date shall file a Motion to
 8         Continue no later than two (2) business days prior to the date of the
 9         hearing. Additionally, counsel shall telephonically notify chambers when
10         sentencing is within two (2) business days;
11   (5)   failure to comply with this Order may result in the imposition of sanctions.
12
13
14
15   Dated this 30th day of January, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -3-
